DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
 	This Office Action is in response to Applicant's Restriction Requirement remarks filed on October 26, 2020. Claim(s) 1-15 are pending and examined herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

 	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,105,342. Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant claims are to a footbath solution for treating one or both of a bacterial infection or fungal infection of a foot of a subject, the footbath solution comprising: (i) mupirocin,
(ii) at least one additional anti-infective agent or pharmaceutically acceptable salt
thereof selected from bacitracin, colistimethate, colistin, piperacillin-tazobactam,
polymyxin B, tobramycin, voriconazole, streptomycin, and (iii) an aqueous diluent.
The patented claims are to a method of treating one or both of a foot of a subject, the method comprising: preparing a footbath solution comprising (i) a first antibacterial agent comprising mupirocin, (ii) at least one second antibacterial agent or antifungal agent, and (iii) an aqueous diluent; and contacting a skin or nail area of a foot of a subject that is infected or suspected to be infected with the footbath solution. While the instant claims are product claims, they must have utility as they are utility patents. In order to understand the utility of the compounds, Examiner went to the specification for guidance. Since the scope of the composition of the instant invention is encompassed by composition of said patent and their utilities are the same, then the instant application is unpatentable over said patent.

	 Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,813,908. Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant claims are to a footbath solution for treating one or both of a bacterial infection or fungal infection of a foot of a subject, the footbath solution comprising: (i) mupirocin,
(ii) at least one additional anti-infective agent or pharmaceutically acceptable salt
thereof selected from bacitracin, colistimethate, colistin, piperacillin-tazobactam,
polymyxin B, tobramycin, voriconazole, streptomycin, and (iii) an aqueous diluent.
The patented claims are to a method for treating one or both of a bacterial infection or fungal infection of a foot of a subject, the method comprising: providing a compounded ointment comprising mupirocin 2% ointment in an amount at least 60% w/w of the compounded ointment and an anti-infective for injection powder in an amount from about 1% to about 20% w/w of the compounded ointment, wherein the anti-infective for injection powder comprises one or more of bacitracin for injection, colistimethate sodium for injection, pentasodium colistin methanesulfonate for injection, piperacillin-tazobactam for injection, polymyxin B for injection, streptomycin sulfate for injection, voriconazole for injection, tobramycin sulfate for injection, or amphotericin B for injection; and providing a diluent for mixing with the compounded ointment to prepare a footbath solution for contacting a skin area of a foot of a subject that is infected or suspected to be infected. While the instant claims are product claims, they must have utility as they are utility patents. In order to understand the utility of the compounds, Examiner went to the specification for guidance. Since the scope of the composition of the instant invention embraces the composition of said patent and their utilities are the same, then the instant application is unpatentable over said patent.

 	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,617,703. Although the conflicting claims are not identical, they are not patentably distinct from each other. The instant claims are to a footbath solution for treating one or both of a bacterial infection or fungal infection of a foot of a subject, the footbath solution comprising: (i) mupirocin,
(ii) at least one additional anti-infective agent or pharmaceutically acceptable salt
thereof selected from bacitracin, colistimethate, colistin, piperacillin-tazobactam,
polymyxin B, tobramycin, voriconazole, streptomycin, and (iii) an aqueous diluent.
The patented claims are to a method of treating a bacterial foot infection of a human subject, the method comprising: formulating a treatment composition comprising combining an aqueous diluent and a dry powder comprising one or more anti-infective agents, wherein the dry powder comprises at least a first anti-infective agent comprising streptomycin or a pharmaceutically acceptable salt thereof; and contacting, in a foot bath, a foot surface of a subject that is infected or suspected to be infected with the treatment composition to topically deliver the one or more anti-infective agents to the foot surface. While the instant claims are product claims, they must have utility as they are utility patents. In order to understand the utility of the compounds, Examiner went to the specification for guidance. Since the scope of the composition of the instant invention is overlaps with the composition of said patent and their utilities are the same, then the instant application is unpatentable over said patent.



Conclusion
Claims 1-15 are not allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR JAVANMARD whose telephone number is (571)270-3280.  The examiner can normally be reached on Monday-Friday, 9:00-5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAHAR JAVANMARD/Primary Examiner, Art Unit 1627